In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-01-210 CR

____________________


EDWIN CHARLES HADNOT, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 78311




MEMORANDUM OPINION
	Edwin Charles Hadnot pleaded guilty to the second degree felony offense of
burglary of a habitation.  See Tex. Pen. Code Ann. § 30.02(a)(3) (Vernon Supp. 2002). 
Following a plea bargain agreement between Hadnot and the State, the trial court deferred
adjudication of guilt and placed Hadnot on community supervision for ten years. 
Subsequently, the court found Hadnot violated the terms of community supervision and
sentenced Hadnot to confinement in the Texas Department of Criminal Justice, Institutional
Division, for ten years. 
	Appellate counsel filed a brief that concludes no arguable error is presented in this
appeal. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967),
and High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).  On January 24, 2002,
Hadnot was given an extension of time in which to file a pro se brief. We received no
response from the appellant.  Because the appeal involves the application of well-settled
principles of law, we deliver this memorandum opinion.   See Tex. R. App. P. 47.1.
	The general notice of appeal filed by Hadnot failed to invoke our appellate
jurisdiction.  White v. State, 61 S.W.3d 424, 428-29 (Tex. Crim. App. 2001); Cooper v.
State, 45 S.W.3d 77, 78 (Tex. Crim. App. 2001); Watson v. State, 924 S.W.2d 711, 714-715 (Tex. Crim. App. 1996). (1)  No error relating to the process by which he was punished
was preserved at trial or raised on appeal.  Compare Vidaurri v. State, 49 S.W.3d 880 
(Tex. Crim. App. 2001). 
 We have reviewed the clerk's record and the reporter's record, and find no arguable
error requiring us to order appointment of new counsel.  Compare Stafford v. State, 813
S.W.2d 503, 511 (Tex. Crim. App. 1991).  Hadnot raises no points of error over which
we have jurisdiction.  Accordingly, we dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.
								PER CURIAM

Submitted on April 26, 2002
Opinion Delivered May 1, 2002 
Do Not Publish

Before Walker, C.J., Burgess and Gaultney, JJ.
1.   The notice of appeal must specify that the appeal is for a jurisdictional defect,
specify that the substance of the appeal was raised by written motion and ruled on before
trial, or state the trial court granted permission to appeal.  Tex. R. App. P. 25.2(b)(3).